DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"user device" in claims 1, 8 and 15.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A method for 3D printing management, comprising: 
receiving, at a print server from a user device, a request to print a first object at a 3D printer; 
applying a model to the object to determine a first classification, wherein the model is trained by machine learning and the classification is based on shape information of the object; 
determining an item that includes parts corresponding to the first classification and a prior classification of a previously printed object; and 
in an instance where the combination represents a threshold portion of the item, determining whether to allow the request by comparing the combination against a list, wherein the list is a whitelist or a blacklist.

Step 1: 
The claim recites a method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of applying a model to the object to determine a first classification, wherein the model is trained by machine learning and the classification is based on shape information of the object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses the user mentally comparing the shape of the object to shape of a product to see if they are similar, with help of a pen and paper, as long as the object and the product are very simple. The limitation of the model is trained by machine learning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “trained” in the context of this claim encompasses the user mentally adjust a coefficient of a linear model equation, as long as the equation is very simple. The limitation of determining an item that includes parts corresponding to the first classification and a prior classification of a previously printed object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user mentally calculate how the size of the parts of current object and parts of previously printed objects are similar to those of a product, with help of pen and papers, as long as the shapes are very simple. The limitation of determining whether to allow the request by comparing the combination against a list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user mentally comparing the degree of similarity with a threshold value, as long as the degree of similarity is very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites receiving, at a print server from a user device, a request to print a first object at a 3D printer. This additional limitation represents mere data gathering (receiving) and is recited at a high level of generality. This limitation is thus insignificant extra-solution activity. The recited “print server”, “3D printer” and “user device”, are additional elements which are to implement the system. But the “print server”, “3D printer” and “user device” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system and a controller. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “print server”;
2) “3D printer”;
3) “user device”
4) “receiving, a request to print a first object at a 3D printer;”;
5) “by comparing the combination against a list, wherein the list is a whitelist or a blacklist”.
Regarding 1) – 3), as explained previously, recited “print server”, “3D printer” and “user device” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 4), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of receiving, a request to print a first object at a 3D printer is mere data gathering that is recited at a high level of generality, and, as disclosed in Nilsson US 20140283104 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. Regarding 5), “by comparing the combination against a list, wherein the list is a whitelist or a blacklist” merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 5) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-20:

Step 1: Claims 2-7 recite a method. Thus, the claim is directed to a process, which are statutory categories of invention. Claims 8-14 recite non-transitory computer-readable medium. Thus, the claim is directed to a product, which are statutory categories of invention. Claims 15-20 recite a system. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional determination …, denying …, reviewing …, comparing …, verify …, applying …, determine …, trained …, determining …, allow …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites receiving …, sending …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited computing systems are additional elements which are configured to implement the method steps. But the auto tuner system is recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “includes a history of objects printed by a user of the user device”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasil 20200269511 A1 in view of Nilsson US 20140283104 A1.

Regarding claim 1, Vasil teaches a method for 3D printing management, comprising:
receiving, at a print server, a request to print a first object at a 3D printer (Fig. 2 [0031] receiving a part file with instructions to manufacture parts with 3D printer); 
applying a model to the object to determine a first classification, wherein the model is trained by machine learning and the classification is based on shape information of the object ([0033] – [0035] geometric analysist to execute a shape characterization process to generate and analyze shape signature and match the shape signature to stored shape signatures in blacklist and whitelist); 
determining an item that includes parts corresponding to the first classification and a prior classification of a previously printed object ([0047] a potential assembly includes parts in current received request and parts being printed in other machine – a prior classification of a previously printed object); and 
in an instance where the combination represents a threshold portion of the item, determining whether to allow the request by comparing the combination against a list, wherein the list is a whitelist or a blacklist ([0035] [0038] [0042] [0043] the final probability of the potential assembly is compared to a pre-defined threshold to determine whether it belongs to blacklist or whitelist to determine allowed or denied printing).
Vasil does not explicitly teach the request is from a user device.
Nilsson teaches the request is from a user device ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasil to incorporate the teachings of Nilsson because they all directed to authorizing 3D printing. Receiving the request from a user device will help analyze user’s request.
Vasil teaches:
[0031] …, at S210, an authorization module 102 may receive, via a communication interface 104, a part file 106 with instructions to manufacture one or more parts 108 with an additive manufacturing machine 110. The part file 106 may be one of a geometry file or a build file.
 [0033] The authorization module 102 may include a geometric analysis module 114 and a printing decision module 136. The geometric analysis module 114 may execute a shape characterization process to generate a shape signature 116 for the part 108 based on the part file 106 at S212. The shape signature 116 may be a compact representation for some essence of a shape. …

    PNG
    media_image1.png
    686
    794
    media_image1.png
    Greyscale

[0034] The generated shape signature 116 for the part 108 is then analyzed with respect to one or more stored shape signatures 118, stored in the data store 120. …. The data store 120 may include stored shape signatures 118 that are categorized as “blacklist” 122 or “whitelist” 124. …
[0035] …. The comparison of the generated shape signature 116 to the stored shape signature 118 may be a measure of the similarity of the quantity in each same bin/dimension. … . The determination that the generated shape signature is a match to the stored shape signature may be based on a comparison of the similarity to a pre-determined similarity threshold 148.
 [0047] …, the authorization module 102 may check for partial matching between the generated shape signature 116 and the stored shape signature 118 for a part, as the user may not be printing a full assembly (e.g., the user may not be printing a complete product (assembly), but rather just one of a plurality of parts that together form a full assembly (complete product)). …, shown in FIG. 8, AMM machine A 804A in location A 802A is printing gun barrel parts 806. The gun barrel may be just a cylinder, and by itself may not be on a blacklist. AMM machine B 804B in location B 802B, which is relatively near location A 802A, is printing handles with triggers … If the information for each of these parts (e.g., shape signature and/or probability, etc.) is sent to a public block chain 142 (e.g., both machine A and machine B are connected to the internet), the authorization module 102, which may monitor the block chain 142, (and, in embodiments, any other suitable block chain) may determine that together machine A and machine B are printing parts that when put together to form a full assembly are on the blacklist 122.
[0038] The determination that the generated shape signature 116 corresponds to a stored shape signature 118 may be based on a probability score 132, a statistical significance score 134, and the application of a weighting function 128 to the probability score 132 and the statistical significance score 134. The probability score 132 may be output from a probability process 130. The probability score 132 is an indication that each of the dimensions of the generated shape signature 116 matches at least one of the dimensions of the stored shape signatures 118. … 
[0042] In one or more embodiments, after calculating whitelist and blacklist probability scores 132 and statistical significance scores 134, the probability scores 132 and statistical significance scores 134 may be passed through the weighting function 128 to determine a final probability 150 that the generated shape signature 116 matches a stored shape signature 118 in the blacklist 122 or whitelist 124. 
[0043] The final probability 150 of the blacklist/whitelist determination may then be received at a printing decision module 136 at S216. The printing decision module 136 may make an ultimate decision on whether to print the part 108. In one or more embodiments, the printing decision module 136 may compare the final probability 150 to a pre-defined threshold (not shown) to make the decision. …
Nilsson teaches:
[0037] …, a user of the control system 102 and/or the 3D printing device 100 may provide the object rendering information 112 to the control system 102 via a computer-readable storage medium or the like (e.g., a USB drive or other physical media). In other embodiments, the object rendering information 112 can be downloaded from another system. ….

Regarding claim 2, Vasil further teaches the list is a blacklist, and the determination on whether to allow the request is based on whether the combination constitutes more than a predetermined threshold amount of an object on the blacklist ([0043] pre-defined threshold).

Regarding claim 3, Vasil further teaches in an instance where the combination constitutes more than the predetermined threshold amount, the stages comprise denying the printing request ([0043]).

Regarding claim 4, Vasil further teaches determining the item comprises reviewing previously printed objects of users linked to a user of the user device, and the previously printed object was printed by at least one of the linked users ([0047] user of objects printed in machine A and user of objects for printing in machine B, or users of parts printed separately within the same machine are determined to be linked users, the parts are combined to be reviewed).

Regarding claim 7, Nilsson further teaches in an instance where the request is denied, sending an alert to an administrator that identifies the combination of objects used to deny the request ([0010]).

Regarding claims 8-11, 14-18 and 20, Vasil and Nilsson together teach the claimed method. Therefore, they teach the program and system for implementing the method steps.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vasil in view of Nilsson as applied to claims 1-4, 7-11, 14-18 and 20, further in view of Ganesh US 20160042255 A1.

Regarding claim 5, neither Vasil nor Nilsson teaches a record of the previously printed object is stored in a table that includes a history of objects printed by a user of the user device.
Ganesh teaches a record of the previously printed object is stored in a table that includes a history of objects printed by a user of the user device ([0027] user account data record including a history of objects printed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasil to incorporate the teachings of Ganesh because they all directed to 3D printing. Storing a record of the previously printed object in a table that includes a history of objects printed by a user of the user device will help track user’s printing history.

Regarding claim 12, Vasil, Nilsson and Ganesh together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vasil in view of Nilsson and Ganesh as applied to claims 5 and 12 above, further in view of Yonekura US 20220215386 A1 and Masanori WO 2020054612 A1.

Regarding claims 6 and 13, the combination of Vasil, Nilsson and Ganesh does not explicitly further teaches comparing the table to a blockchain record of user print histories to verify that no records have been removed from the table.
Yonekura and Masanori teaches comparing the table to a blockchain record of user print histories to verify that no records have been removed from the table (Yonekura: comparing history transaction data form data base to blockchain to detect tampering; Masanori: page 7 fourth paragraph, detecting deletion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasil to incorporate the teachings of Yonekura and Masanori because they all directed to blockchain of history data. comparing the table to a blockchain record of user print histories to verify that no records have been removed from the table will help verify the table.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasil in view of Nilsson as applied to 1-4, 7-11, 14-18 and 20 above, further in view of Ganesh, Yonekura and Masanori.

Claim 19 recites similar limitations to that of claims 5 and 6 therefore is rejected on the same basis.
Cheng US 20190325436 A1 teaching comparing audit data to blockchain data to detect tampering;
ISBJORNSSUND US 20140058959 A1 teaches authorizing 3D printing request based on similarity.
Muchna US 20170218660 A1 teaches user printing history record.
Yamazki US 20170308339 A1 teaches user printing history.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Biswas US 20130144566 A1 teaches alerting incompatible modification to combine 3D components and locking mechanism with collaborative platform for modification of 3D object by multi-users.
Kaptsan US 20170186064 A1 teaches collaboration platform for modifying 3D object with locking mechanism to prevent conflicting modification from different users.
Tomizuka US 20180136815 A1 teaches collaboration for editing holographic map image.
YOO US 20160054726 A1 teaches checking compatibility of modification to a 3D object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115





/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115